Blackburn, Judge.
In Williams v. AFLAC, Inc., 209 Ga. App. 841 (434 SE2d 725) (1993), we reversed the trial court’s grant of AFLAC, Inc.’s motion for summary judgment in this declaratory judgment action. The Supreme Court granted certiorari and reversed our decision in AFLAC, Inc. v. Williams, 264 Ga. 351 (444 SE2d 314) (1994), concluding that the liquidated damages clause in the retainer agreement was unenforceable. Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Johnson and Smith, JJ., concur.